Title: From Benjamin Franklin to Deborah Franklin, 15 July 1773
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, July 15. 1773
I sent you per Capt. All the last Voyage some Netting Lace of our poor Cousin’s Making in Buckinghamshire: You have not mention’d how you liked it; but I now send the Remainder.

The Silk Committee were so good as to make me a Present of 4 pound of Raw Silk. I have had it work’d up with some Addition of the same Silk into a French Grey Ducape, which is a fashionable Colour either for an old or young Woman. I therefore send it as a Present to you and Sally, understanding there is enough to make each of you a Negligée If you should rather incline to sell it, it is valued here at 6s. 6d. per Yard; but I hope you will wear it.
Desirous of making a little Room upon my Shelves, I have filled a Case with such Books as I have no present Use for, and sent it per Capt. All. There are in the Case, besides the Curtains and Gown return’d, sundry Parcels directed, which I desire Son Bache would take care to deliver; there are also two Indian Garments called Poncho’s which I desire you to lay up till my Return, and to put the Books into my Library. Enclos’d is the Dyer’s Account.
I congratulate you on Sally’s safe Delivery of another Son. I hope he will prove another Pleasure to you. My Love to her and her Children. O how I long to see you all.
I received your kind Letters of April 6. and 28, and May 15. Dr. Small often enquires how you do. Capt. Ourry is gone to Scotland. Mrs. Stevenson, Mr. and Mrs. Hewson, all present their Respects to you. I believe I told you that Mrs. Hewson has another Son. Mrs. Stevenson was all along wishing for a Granddaughter for herself and another for you. When I told her your new Grandchild was a Boy as well as hers, She says, How provoking!
Ben is an early Scholar, not yet quite four Years old. I hope he will prove a good One. I am ever, my dear Debby Your loving Husband,
B Franklin
 
Addressed: To / Mrs Franklin / at / Philadelphia / per / Capt All
